The case was, that Benjamin Smith, the lessor of the Plaintiff, being seised of the lands in question, judgment was recovered against him by the Bank of New Bern, execution issued, and was levied on the lands, and the Sheriff's return on the execution set forth that the Bank of               (508) New Bern had, at the sale of the lands under the execution, become the purchaser. The Sheriff executed a deed to the Defendant, who, upon the trial, gave this deed in evidence, and with it a resolution of the President and Directors of the Bank of New Bern, directing the Sheriff to make the deed to him. The Court charged the Jury that the Plaintiff was entitled to recover; for, although it appeared that the lands had been seized and sold by the Sheriff, yet it did not appear that the legal title to the lands had been divested, out of Smith, inasmuch as the Sheriff, by virtue of his office, could convey that title only to such person or persons as the record shewed had purchased the lands. Here he had returned on his execution that the Bank of New Bern had purchased the lands, and the deed had not been made pursuant to this return; that if the Sheriff executed a deed to the Defendant in consequence of the resolution of the President and Directors of the Bank, he did it not as Sheriff, but as agent, and, before the deed could be operative, it must shew there was title in the principal, and that proper authority had been given to the agent to make the deed. The Jury found for the Plaintiff. A rule for a new trial was obtained, and, it being discharged by the Court, the Defendant appealed.
The Defendant, in producing a judgment against Smith, an execution, a levy upon property liable thereto, and a deed from the Sheriff, has established a title in himself; because he has thereby shewn a lawful authority in the Sheriff to sell, and the due exercise thereof.
If a judgment be erroneous, and be afterwards set aside or reversed, the title of an intermediate bona fide purchaser at a Sheriff's sale, cannot be affected: nor in an ejectment against a purchaser at a Sheriff's sale can the regularity of an *Page 314 
execution be questioned. It would be inconsistent then to (510)  make the purchaser's title dependent upon any special return the Sheriff makes on the execution; more especially when such return is contradicted by his deed. A return is nothing but the Sheriff's answer relative to that which he is commanded to do by the writ; and is intended to inform the Court of the truth of that alone which it concerns them to know. Third persons ought not to be injured by a return, because the Sheriff has departed from its proper object, and mingled with it irrelevant matter.
It is not necessary to express any opinion as to the effect of a return in point of evidence of any fact stated in it; for however conclusive it may be in that view, it cannot be more so than a fact stated and agreed to by the parties in the case. So that although the return states the Bank to have become the purchaser, yet a fact agreed is, that the Sheriff's deed to the Defendant was made with the consent of the Bank. Taking the facts from the case and the return, the truth is, that the Bank did off the property, and relinquished the bid to the Defendant, in which there is nothing unlawful. There must be a new trial.
Cited: Thompson v. Hodges, post 547; Lanier v. Stone, 8 N.C. 335;Shamburger v. Kennedy, 12 N.C. 2; Carter v. Spencer, 29 N.C. 18;Testerman v. Poe, 19 N.C. 105; Bailey v. Morgan, 44 N.C. 356; Campbellv. Baker, 51 N.C. 257; Ward v. Lowndes, 96 N.C. 381; Coffin v. Cook,106 N.C. 380. (511)